Exhibit 10.2

Separation Agreement and General Release

This Separation Agreement and General Release (this “Agreement”) is dated as of
March 11, 2008 (the “Separation Date”) and is made between Brooke Corporation, a
Kansas corporation with its principal office in Overland Park, Kansas, on its
own behalf and on behalf of its affiliates (collectively, “BXXX”), and Keith E.
Bouchey (“KEB”). KEB is employed by BXXX or a company controlling, controlled by
or under common control with BXXX (as used herein, “affiliate”). KEB and BXXX
now wish to end that employment, to set forth the terms of their future
relationship and to mutually release each other from certain claims specifically
including all claims or potential claims arising under the Age Discrimination in
Employment Act (“ADEA”), and all other claims or potential claims with respect
to KEB’s employment by BXXX and the termination thereof. KEB has no right to, or
vested interest in, the consideration described in this Agreement unless KEB
executes and returns this Agreement and the revocation period lapses without
this Agreement having been revoked by KEB. KEB is advised to consult with an
attorney or any other person before signing this Agreement and is entitled to a
period of 21 calendar days to consider this Agreement, and has in fact consulted
an attorney. In accordance with 29 U.S.C. § 626(f)(1)(F), KEB is advised of the
right to revoke this Agreement for a period of up to seven calendar days after
signing this Agreement and that this Agreement will not become effective or
enforceable until the seven-day revocation period has passed. Accordingly, the
effective date of this Agreement shall be the eighth calendar date following the
date on which this Agreement was signed by KEB.

1. Resignation. KEB hereby resigns KEB’s employment and all directorships and
offices held with BXXX and its affiliates effective as of the close of business
on the Separation Date. KEB shall execute the letters of resignation attached
hereto. KEB agrees that, after the Separation Date, KEB shall be available at
reasonable times and locations though March 31, 2008 to assist BXXX in any
transition issues arising from KEB’s resignation. KEB agrees that KEB has
returned or shall immediately return to BXXX all property (including keys,
access cards, computer, computer software and peripherals, files and emails,
etc.) and documents (including all copies of documents, files and E-mails) which
KEB obtained from BXXX or from any of BXXX’s customers or vendors.

2. Non-Disparagement. Except to the extent required by law, KEB and BXXX each
agree not to disparage the other, that is, KEB agrees that KEB shall not make
negative comments about BXXX, BXXX agrees that BXXX shall not make negative
comments about KEB and that KEB and BXXXX each agree not to make negative
comments about KEB’s employment by BXXX and KEB’s performance of such
employment.

3. BXXX Obligations. In exchange for KEB’s resignation, and for KEB’s other
promises and obligations as set forth in this Agreement, BXXX shall provide the
following to KEB: (1) KEB’s salary and benefits through March 31, 2008, payable
in a lump sum payment to be made by BXXX on the eighth calendar date following
the date on which this Agreement is signed by KEB; and (2) the papers necessary
for KEB to elect continuation of any group medical insurance coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and according to
the terms and conditions of BXXX’s medical plan.

 

Separation Agreement and General Release   Page 1 of 4



--------------------------------------------------------------------------------

4. Consideration. KEB understands and agrees that the monies and benefits
described in Section 3 are the sole financial obligations of BXXX to KEB under
this Agreement or arising from KEB’s employment by BXXX or the end of that
employment. Unless and to the extent such amounts are withheld by BXXX, KEB
agrees that KEB is solely responsible for and shall pay all taxes, contributions
or other payments which may be due at any time to any taxing authority on the
monies received from BXXX under this Agreement.

5. Release.

5.1. By KEB. In exchange for the benefits given by BXXX to KEB under this
Agreement, KEB agrees, on KEB’s own behalf and on behalf of KEB’s heirs,
personal representatives, and any other person who may be entitled to make a
claim on KEB’s behalf or through KEB, that KEB hereby freely, finally, fully and
forever releases and discharges BXXX from any and all claims, charges, actions
and causes of action of any kind or nature that KEB once had or now has against
BXXX, arising out of KEB’s employment with BXXX or termination of such
employment, whether such claims are now known or unknown to KEB (“KEB Claims”).
The KEB Claims do not include (1) any claims arising from events occurring after
KEB signs this Agreement; or (2) any claims which by law may not be released by
him. KEB realizes that there are many laws and regulations relating to
employment relationships, including Title VII of the Civil Rights Act of 1964;
the Age Discrimination in Employment Act of 1967; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act; the Civil Rights Act
of 1866; the Employee Retirement and Income Security Act; The National Labor
Relations Act, as amended, the Equal Pay Act, as amended, the Pregnancy
Discrimination Act, as amended, any State Civil or Human Rights Act, 42 U.S.C. §
1981, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notifications Act, as amended, the Older Worker Benefit Protection Act, as
amended, the Fair Labor Standards Act, as amended, any state Wage Payment Act,
claims for retaliatory discharge under any state Workers’ Compensation Act, any
claims under the Kansas Act Against Discrimination or the Missouri Human
Relations Act, excepting only vested retirement benefits as provided by law and
various other federal, state and local constitutions, statutes, ordinances,
human rights laws, common laws (including the laws of contract and negligence)
and amendments thereto. KEB intends fully and finally to release BXXX from any
and all claims arising under such laws which KEB has or may have arising from
events occurring prior to the date on which KEB signs this Agreement.

5.2. By BXXX. In exchange for the consideration provided under this Agreement,
BXXX hereby releases and discharges KEB from any and all claims, charges,
actions and causes of action of any kind or nature that BXXX once had or now has
against KEB, arising out of KEB’s employment with BXXX or termination of such
employment, whether such claims are now known or unknown to BXXX.

 

Separation Agreement and General Release   Page 2 of 4



--------------------------------------------------------------------------------

6. Amendment of Employment Agreement. That certain Executive Employment
Agreement, dated September 13, 2007, by and between BXXX and KEB (the
“Employment Agreement”), shall, to the extent in conflict with the terms of this
Agreement, be amended and superseded by the terms of this Agreement, including
without limitation the terms of this Section 6:

6.1. Noncompetition. KEB may own all or any portion of entities engaged in, be
employed by or otherwise participate in, directly or indirectly, the business of
providing banking and financial services, other than agent banking (“Allowed
Services”). Provision of Allowed Services may include provision of such services
to BXXX, employees, lenders, franchisees and customers, so long as KEB has not
participated in the solicitation of same in violation of the Employment
Agreement. Entities providing Allowed Services may also provide insurance and
other services, so long as they are primarily engaged in the provision of
Allowed Services and KEB has not otherwise violated the non-solicitation or
confidentiality provisions of the Employment Agreement.

6.2. Severance Payments. No severance payments shall be due KEB.

7. D&O Liability Insurance. BXXX shall maintain a policy or policies of director
and officer liability and other insurance covering usual and customary
liabilities which may be incurred by directors and officers in the performance
of their duties to BXXX, which insurance shall have no less than the coverage
dollar limits and deductibles as applied to such insurance immediately prior to
the Separation Date and which insurance shall insure and and hold KEB harmless
from claims arising during or as a consequence of KEB’s employment by BXXX.

8. Miscellaneous. The parties acknowledge and agree that the extent of damages
to a party in the event of a breach by a party of Sections 2 or 5 hereof would
be impossible to ascertain and that there is and shall be available to the
non-breaching party no adequate remedy at law in the event of such a breach;
consequently, each party agrees that in the event of a such a breach by it, in
addition to any other relief to which the non-breaching party may be entitled,
the non-breaching party shall be entitled to enforce any or all of the defaulted
obligation by injunctive or other equitable relief ordered by any court of
competent jurisdiction. The obligations of the parties under this Agreement are
independent of any similar covenants agreed to by KEB and BXXX and may be
enforced without regard to the enforceability or continued effectiveness of any
such other covenants. The obligations of the parties under this Agreement are
continuing obligations and shall survive both the execution of this Agreement
and the Separation Date. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter, except to the extent expressly
provided herein. This Agreement supersedes any prior agreement or understanding
between the parties hereto, and it may not be modified or amended except by a
writing executed by them. This Agreement and the rights of the parties hereunder
shall be governed by and interpreted in accordance with the internal laws of the
State of Kansas. This Agreement shall be binding and inure to the benefit of the
parties and their respective successors in interest of any kind whatsoever.

 

Separation Agreement and General Release   Page 3 of 4



--------------------------------------------------------------------------------

9. Disclaimers Under the Older Workers Benefits Protection Act. KEB, being 40
years of age or older, is advised of and acknowledges the following:

9.1. Twenty-One Day Consideration Period. KEB shall have up to 21 days to
consider and accept the terms of this Agreement by fully executing and returning
it to BXXX. During this 21-day period and before signing this Agreement, KEB is
encouraged to consult with an attorney regarding the terms and provisions of
this Agreement, at his own expense. The terms and provisions of this Agreement
are null and void if not accepted by KEB within the 21-day period. KEB may sign
the Agreement prior to the conclusion of the 21-day period.

9.2. Release of Age Discrimination in Employment Act Claims. By signing this
Agreement, KEB waives any claims he has or might have against BXXX under the Age
Discrimination in Employment Act (“ADEA”) that accrued prior to the date of
KEB’s signing of this Agreement.

9.3. Revocation Period; Letter from KEB. KEB shall have seven calendar days from
the date he signs this Agreement to revoke the Agreement by notifying BXXX in
writing prior to the expiration of the seven calendar-day period. Any revocation
within this period must state “I hereby revoke my acceptance of our Separation
Agreement and General Release.” The written revocation must be personally
delivered to BXXX by hand delivery or certified mail, and must be postmarked
within seven calendar days of KEB’s execution of this Agreement. This Agreement
shall not become effective or enforceable until the revocation period has
expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday, then the revocation period shall not expire until the next
following day that is not a Saturday, Sunday, or legal holiday.

The parties have executed this Agreement (or counterparts hereof) below by their
signature(s) or by the signature(s) of their duly-authorized representatives.

 

Keith E. Bouchey       Brooke Corporation Signed:  

/s/ Keith E. Bouchey

      Signed:  

/s/ Robert D. Orr

        Printed name:   Robert D. Orr         Title:   Chairman

 

Separation Agreement and General Release   Page 4 of 4



--------------------------------------------------------------------------------

Resignation

The undersigned hereby resigns from all directorships and offices held with
Brooke Corporation, Brooke Capital Corporation and Brooke Credit Corporation and
their respective subsidiaries and affiliates, effective as of March 11, 2008.

 

Signed:  

/s/ Keith E. Bouchey

  Keith E. Bouchey